         Case 1:20-cv-08121-KPF Document 65 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OPEN SOCIETY JUSTICE INITIATIVE,
 DIANE MARIE AMANN, MILENA STERIO,
 MARGARET DEGUZMAN, and
 GABOR RONA,
                             Plaintiffs,               20 Civ. 8121 (KPF)

                      -v.-                                  ORDER

 JOSEPH R. BIDEN, JR., President of the
 United States, et al.,
                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of several letters from non-party Duane L. Berry,

seeking to appeal this Court’s Opinion and Order of January 4, 2021 (Dkt.

#56). The Court has determined that Mr. Berry does not have a cognizable

interest in this matter, and thus denies what the Court interprets as a request

to intervene on behalf of the Department of the Treasury.

      The Clerk of Court is directed to mail a copy of this Order to:

      Duane L. Berry,
      No. 62250019,
      Federal Medical Center,
      P.O. Box 1600,
      Butner, NC 27509

      SO ORDERED.

Dated:       April 21, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
